            Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 1 of 19




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS



 MUCKROCK FOUNDATION, INC. and
 PRIVACY INTERNATIONAL,

                 Plaintiffs,
                                                    CIVIL ACTION NO. ____________________
                     v.

 DEPARTMENT OF STATE,

                 Defendant.




                           COMPLAINT FOR INJUNCTIVE RELIEF

       Plaintiffs Privacy International and MuckRock Foundation, Inc. hereby bring this action

against defendant Department of State to compel the immediate production of documents

requested over one year ago under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552.

As grounds therefor, plaintiffs state as follows:

                                     Jurisdiction and Venue

       1.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

5 U.S.C. § 552(a)(4)(B).

       2.       Venue in this action is proper in the District of Massachusetts pursuant to

28 U.S.C. § 1391(e) and 5 U.S.C. § 552(a)(4)(B).

                                              Parties

       3.       Plaintiff Privacy International is a United Kingdom-based charity that campaigns

against companies and governments that exploit our data and technologies. Privacy International

exposes harm and abuses, mobilizes allies globally, campaigns with the public for solutions, and
            Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 2 of 19




pressures companies and governments to change. It maintains its principal place of business in

London.

       4.       Plaintiff MuckRock Foundation, Inc. (“MuckRock”) is a Massachusetts-based

non-profit, collaborative news site dedicated to promoting democracy through requesting,

analyzing, and sharing government documents. It maintains its principal place of business in

Cambridge, Massachusetts.

       5.       Defendant Department of State (“DOS”) is an agency within the meaning of 5

U.S.C. § 552(f)(1), and is headquartered in Washington, D.C. DOS has possession, custody, and

control of the records to which Plaintiffs seek access and which are the subject of this Complaint.

                                       Factual Background

       6.       Upon information and belief, the United States government has assisted and

continues to assist foreign governments with a wide variety of national security and law

enforcement activities, including, but not limited to, operations aimed at drug trafficking,

corruption, immigration, and domestic policing.

       7.       Upon information and belief, national security and law enforcement assistance

provided by the United States government to foreign governments includes, but is not limited to,

financing, establishing, operating, and conducting training related to surveillance programs.

       8.       National security and law enforcement assistance to foreign governments,

especially for the purposes of facilitating the development of their surveillance capabilities, is a

matter of great public interest and importance. Access to information about foreign surveillance

assistance programs is of paramount concern. The public currently lacks access to basic

information about the government’s support of the surveillance programs of other countries. This

lack of transparency prevents the public from determining whether the aid is being used in a

manner consistent with American and international values.
                                                -2-
            Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 3 of 19




       9.       Starting in February 2019, plaintiffs Privacy International and MuckRock worked

jointly to draft requests for records related to such foreign surveillance assistance programs

under the FOIA. These requests were targeted at various agencies, including DOS.

       10.      Plaintiffs expect the requested DOS records will reveal substantial new

information about foreign surveillance assistance programs, including the types of equipment,

trainings, and other resources DOS has provided to foreign nations; the contents and objectives

of specific training courses that DOS has provided to foreign law enforcement officers; and what

factors DOS has considered in conducting risk assessments. This information will bring greater

public understanding to the United States government’s surveillance assistance to foreign entities

and its related privacy and security implications on civil liberties.

       11.      More specifically, Privacy International works to ensure that government

surveillance complies with the rule of law and the international human rights framework. As part

of this effort, Privacy International seeks to ensure that the public is informed about the conduct

of governments in matters that affect the right to privacy. Responsive documents from DOS

would enable Privacy International to better understand how foreign surveillance programs,

supported by United States security assistance and aid, are used by other countries in ways that

raise risks for human rights defenders and journalists.

       12.      For example, in May 2020 the New York Times reported that “a Colombian army

unit used American surveillance equipment, provided to fight Marxist guerrillas and drug

traffickers, to spy on journalists, political opponents and public figures.”1 The military reportedly

“compiled elaborate dossiers on more than 130 people, including former generals, politicians,




1
 The Editorial Board, What Colombia Did With American Spy Tools, N.Y. Times (May 8,
2020), https://www.nytimes.com/2020/05/08/opinion/colombia-spying-corruption.html.
                                                 -3-
            Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 4 of 19




trade union leaders, social activists and at least two dozen journalists,” including a New York

Times journalist, using “listening devices and other equipment supplied by the United States.”2

Members of the Colombian unit involved also reportedly “helped themselves to American aid

money.”3

          13.   Like Privacy International, MuckRock works to provide access to government

records to academics, investigative journalists, concerned citizens, and other interested parties.

As part of this effort, MuckRock maintains a robust library of government records on topics that

are likely to be of current and future interest to such parties. Responsive documents from DOS

would greatly add to the research value of this repository of records.

          14.   Beginning in May 2019, Plaintiffs submitted seven requests for records under the

FOIA to DOS. The procedural history and status of each request follows.

                              Request #1: The Wiretapping Request

          15.   On May 24, 2019, Plaintiffs sent a FOIA request to DOS requesting all records

from January 1, 2008 to the present related to the DOS assistance to the interceptions of

communications by certain foreign government agencies (see Exhibit A) (“the Wiretapping

Request”). Specifically, the request sought:

                1. Records related to the support of El Salvador’s National Electronic

                   Monitoring Center, including, but not limited to:

                       a. Descriptions of the types and quantities of equipment provided;

                       b. Summaries of the trainings provided to the units involved in the

                           operation of the Monitoring Center;




2
    Id.
3
    Id.
                                                -4-
  Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 5 of 19




             c. The expenditure of funds supporting the operation of the Monitoring

                 Center since 2010, including, but not limited to, itemized budgets; and

             d. Any risk assessment regarding the provision of support.

      2. Records related to the provision of communications intercept sets to

         Venezuela’s National Drug Office, including, but not limited to:

             a. Descriptions of the types and quantities of equipment provided as part

                 of the intercept sets; and

             b. Any risk assessment regarding the supply of equipment.

      3. Records related to the provision of wiretapping system and associated training

         to Costa Rica, including, but not limited to:

             a. An overview of the wiretapping system provided, including, but not

                 limited to, the program summary, expected objectives and outcomes,

                 and associated costs;

             b. Any information regarding the trainings provided, including, but not

                 limited to, the training schedules, which include the start and end

                 dates, the course titles, and the agency providing the training;

             c. Any risk assessment regarding the provision of the wiretapping

                 system;

             d. Any records summarizing who used the wiretapping system;

             e. Any records naming the prime contractor of each wiretapping system,

                 including, but not limited to, contracts with the prime contractor of

                 each wiretapping system.

16.   By email dated June 22, 2019, Plaintiffs requested a response to the request.



                                      -5-
          Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 6 of 19




       17.     By email dated July 17, 2019, DOS stated that the request was in process and

assigned it a tracking number, F-2019-06791, and stated that they would follow up soon

regarding an estimated date of completion.

       18.     By email dated November 27, 2019, DOS acknowledged that they received the

request on June 3, 2019, and noted that the request was placed on the complex processing track.

       19.     Between December 2019 and March 2020, Plaintiffs repeatedly contacted DOS to

request updates on the status of the request.

       20.     By email dated March 11, 2020, DOS confirmed receipt of Plaintiffs’ inquiry and

stated that it would get back to the Plaintiffs as soon as possible.

       21.     Having heard nothing by June 29, 2020, Plaintiffs sent another email demanding

immediate production of the records requested 399 days earlier.

       22.     By email dated July 15, 2020, DOS estimated the completion date for the request

to be December 31, 2022, over three and a half years after the initial request.

       23.     As of the filing of this Complaint, it has been 563 days since the Wiretapping

Request was submitted.

       24.     As of the filing of this Complaint, Plaintiffs have received no further information

or communication from DOS concerning the Wiretapping Request.

       25.     DOS has not produced any records responsive to Plaintiffs’ Wiretapping Request,

nor has it issued a determination on the request as required by the FOIA, 5 U.S.C. § 552(a)(6).

                                    Request #2: The CARSI Request

       26.     On May 24, 2019, Plaintiffs sent a FOIA request to DOS requesting all records

from January 1, 2008 to the present related to the DOS assistance to foreign governments




                                                 -6-
         Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 7 of 19




through the Central America Regional Security Initiative (“CARSI”) (see Exhibit B) (“the

CARSI Request”). Specifically, the request sought:

               1. An overview of which wiretapping centers have been established under

                   CARSI;

               2. Any records related to the provision of training through CARSI to foreign

                   units, including, but not limited to:

                       a. Training schedules, which include the start and end dates, course titles,

                           and the agency providing the training;

                       b. The titles of all educational materials provided to participants for the

                           training;

                       c. Course descriptions, which provide the information on the objectives

                           and expected outcomes for each course; and

                       d. A list of participating agencies for each course and their country of

                           origin;

               3. Any risk assessments regarding CARSI, both broadly applicable to the

                   program and particularly pertaining to each wiretapping center established

                   under CARSI; and

               4. Any records naming the prime contractor of each wiretapping center,

                   including, but not limited to, contracts with the prime contractor of each

                   wiretapping center.

       27.     By email dated June 20, 2019, and again on July 22, 2019, Plaintiffs requested a

response to the request.




                                                -7-
          Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 8 of 19




       28.     By email dated July 29, 2019, DOS acknowledged that they received the request

on June 3, 2019, noted that the request was placed on the complex processing track, and assigned

it a tracking number, F-2019-06654.

       29.     By email dated March 6, 2020, Plaintiffs inquired with DOS on the status of the

CARSI Request and requested an estimated date of completion.

       30.     By email dated March 11, 2020, DOS confirmed receipt of Plaintiffs’ inquiry and

stated that it would get back to the Plaintiffs as soon as possible.

       31.     Having heard nothing by June 29, 2020, Plaintiffs sent another email demanding

immediate production of the records requested 399 days earlier.

       32.     On July 15, 2020, DOS estimated the completion date for the request to be

November 30, 2022, over three and a half years after the initial request.

       33.     As of the filing of this Complaint, it has been 563 days since the CARSI Request

was submitted.

       34.     As of the filing of this Complaint, Plaintiffs have received no further information

or communication from DOS concerning the CARSI Request.

       35.     DOS has not produced any records responsive to Plaintiffs’ CARSI Request, nor

has it issued a determination on the request as required by the FOIA, 5 U.S.C. § 552(a)(6).

                                   Request #3: The Training Request

       36.     On May 24, 2019, Plaintiffs sent a FOIA request to DOS requesting all records

from January 1, 2011 to the present concerning the DOS’s provision of counter-narcotics and

law enforcement trainings to specific foreign governments (see Exhibit C) (“the Training

Request”). Specifically, the request sought:




                                                 -8-
         Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 9 of 19




              1. Records related to the provision of International Law Enforcement Academies

                  trainings in El Salvador and New Mexico, including, but not limited to:

                      a. Training schedules, which include the start and end dates, the course

                         titles, and the agency providing the training;

                      b. The titles of all educational materials that were provided to the

                         participants for the training;

                      c. Course descriptions, which provide the information on the objectives

                         and expected outcomes for each course; and

                      d. A list of participating agencies for each course and their country of

                         origin.

              2. Records related to the provision of counter-narcotics and law enforcement

                  trainings in El Salvador and Costa Rica, including, but not limited to:

                      a. Training schedules, which include the start and end dates, the course

                         titles, and the agency providing the training;

                      b. The titles of all educational materials that were provided to the

                         participants for the training;

                      c. Course descriptions, which provide the information on the objectives

                         and expected outcomes, for each course given; and

                      d. Any risk assessment regarding the provision of the training.

       37.    By email dated June 21, 2019, Plaintiffs requested a response to the request.

       38.    By email dated July 17, 2019, DOS stated that the request was in process and

assigned it a tracking number, F-2019-06756, and stated that they would follow up soon

regarding an estimated date of completion.



                                              -9-
         Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 10 of 19




        39.     By email dated July 25, 2019, DOS acknowledged that they received the request

on June 3, 2019, and noted that the request was placed on the complex processing track.

        40.     By email dated October 4, 2019, DOS estimated the completion date for the

request to be January 24, 2022, over two and a half years after the initial request

        41.     By email dated March 6, 2020, Plaintiffs inquired with DOS on the status of the

Training Request and requested an updated estimated date of completion.

        42.     By email dated March 27, 2020, DOS acknowledged Plaintiffs’ request for an

update and determined that the new estimated date of completion would be December 2022, over

three years after the initial request.

        43.     On June 29, 2020, Plaintiffs sent another email demanding immediate production

of the records requested 399 days earlier.

        44.     On July 15, 2020, DOS estimated the completion date for the request to be

December 31, 2022, over three and a half years after the initial request.

        45.     As of the filing of this Complaint, it has been 563 days since the Training Request

was submitted.

        46.     As of the filing of this Complaint, Plaintiffs have received no further information

or communication from DOS concerning the Training Request.

        47.     DOS has not produced any records responsive to Plaintiffs’ Training Request, nor

has it issued a determination on the request as required by the FOIA, 5 U.S.C. § 552(a)(6).

                                    Request #4: The Haiti Request

        48.     On May 24, 2019, Plaintiffs sent a FOIA request to DOS requesting all records

from January 1, 2012 to the present concerning the DOS’s provision of counter-narcotics

equipment and trainings to the Haitian government, specifically the Haitian National Police



                                               - 10 -
        Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 11 of 19




(“HNP”) and the Bureau for the Fight Against Narcotics Trafficking (“BLTS”), as well as joint

enforcement operations with the Drug Enforcement Association (“DEA”) and the United States

Coast Guard (“USCG”) (see Exhibit D) (“the Haiti Request”). Specifically, the request sought:

              1. Records related to the provision of counter-narcotics equipment to HNP and

                  BLTS, including, but not limited to:

                      a. Descriptions of the types and quantities of equipment provided; and

                      b. Any risk assessment regarding the provision of the equipment.

              2. Records related to the provision of counter-narcotics trainings for HNP and

                  BLTS officials, including, but not limited to:

                      a. Training schedules, which include the start and end dates, the course

                         titles, and the agency providing the training;

                      b. The titles of all educational materials that were provided to the

                         participants for the training;

                      c. Course descriptions, which provide the information on the objectives

                         and expected outcomes of each course; and

                      d. Any risk assessment regarding the provision of the trainings.

              3. Any records showing which joint enforcement operations between the DEA,

                  USCG, HNP, and BLTS were funded by the United States, including, but not

                  limited to, an itemized budget.

       49.    By email dated June 20, 2019, Plaintiffs requested a response to the request.

       50.    By email dated July 17, 2019, DOS stated that the request was in process and

assigned it a tracking number, F-2019-06752, and stated that they would follow up soon

regarding an estimated date of completion.



                                              - 11 -
         Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 12 of 19




       51.     By email dated July 26, 2019, DOS acknowledged that they received the request

on June 3, 2019, and noted that it was placed on the complex processing track.

       52.     By email dated October 3, 2019, DOS estimated the completion date for the

request to be January 24, 2022, over two and a half years after the initial request.

       53.     By email dated March 6, 2020, Plaintiffs inquired with DOS on the status of the

Haiti Request and requested an updated estimated date of completion.

       54.     By email dated March 11, 2020, DOS confirmed receipt of Plaintiffs’ inquiry and

stated that it would get back to the Plaintiffs as soon as possible with a response.

       55.     Having heard nothing by June 29, 2020, Plaintiffs sent another letter demanding

immediate production of the records requested 399 days earlier.

       56.     On July 15, 2020, DOS updated the estimated completion date for the request to

be March 8, 2023, over three and a half years after the initial request.

       57.     As of the filing of this Complaint, it has been 563 days since the Haiti Request

was submitted.

       58.     As of the filing of this Complaint, Plaintiffs have received no further information

or communication from DOS concerning the Haiti Request.

       59.     DOS has not produced any records responsive to Plaintiffs’ Haiti Request, nor has

it issued a determination on the request as required by the FOIA, 5 U.S.C. § 552(a)(6).

                                Request #5: The Caribbean Request

       60.     On May 24, 2019, Plaintiffs sent a FOIA request to DOS requesting all records

from January 1, 2012 to the present concerning the DOS’s provision of law enforcement

trainings and equipment to specific governments in the Caribbean (see Exhibit E) (“the

Caribbean Request”). Specifically, the request sought:



                                                - 12 -
         Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 13 of 19




               1. Records related to the provision of law enforcement equipment to the

                   Dominican Republic, Guyana, Jamaica, and Suriname, including, but not

                   limited to:

                       a. Descriptions of the types and quantities of equipment provided; and

                       b. Any risk assessment regarding the provision of the equipment.

               2. Records related to the provision of law enforcement trainings in the

                   Dominican Republic, Guyana, Jamaica, and Suriname, including, but not

                   limited to:

                       a. Training schedules, which include the start and end dates, the course

                           titles, and the agency providing the training;

                       b. The titles of all educational materials that were provided to the

                           participants for the training;

                       c. Course descriptions, which provide the information on the objectives

                           and expected outcomes of each course; and

                       d. Any risk assessment regarding the provision of the trainings.

       61.     By email dated June 20, 2019, Plaintiffs requested a response to the request.

       62.     By email dated July 17, 2019, DOS stated that the request was in process and

assigned it a tracking number, F-2019-06749, and stated that they would follow up soon

regarding an estimated date of completion.

       63.     By email dated July 26, 2019, DOS acknowledged that they received the request

on June 3, 2019, and noted that it was placed on the complex processing track.

       64.     On October 4, 2019, DOS estimated the completion date for the request to be

January 24, 2022, over two years after the initial request.



                                                - 13 -
         Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 14 of 19




       65.     By email dated March 6, 2020, Plaintiffs inquired with DOS on the status of the

Caribbean Request and requested an updated estimated date of completion.

       66.     By email dated March 27, 2020, DOS confirmed receipt of Plaintiffs’ inquiry and

stated that it would get back to the Plaintiffs as soon as possible with a response.

       67.     Having heard nothing by June 29, 2020, Plaintiffs sent another email demanding

immediate production of the records requested 399 days earlier.

       68.     On July 15, 2020, DOS updated the estimated completion date for the request to

be July 13, 2022, over three years after the initial request.

       69.     As of the filing of this Complaint, it has been 563 days since the Caribbean

Request was submitted.

       70.     As of the filing of this Complaint, Plaintiffs have received no further information

or communication from DOS concerning the Caribbean Request.

       71.     DOS has not produced any records responsive to Plaintiffs’ Caribbean Request,

nor has it issued a determination on the request as required by the FOIA, 5 U.S.C. § 552(a)(6).

                                    Request #6: The Central Request

       72.     On May 24, 2019, Plaintiffs sent a FOIA request to DOS requesting all records

from January 1, 2012 to the present related to the DOS assistance to law enforcement in Central

America, in particular to anti-gang and community policing in El Salvador and to the border

police of Guatemala (“DIPAFRONT”) (see Exhibit F) (“the Central Request”). Specifically, the

request sought:

               1. Records related to the provision of support to anti-gang and community

                   policing in El Salvador, including, but not limited to:

                       a. Descriptions of the types and quantities of equipment provided;



                                                - 14 -
         Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 15 of 19




                       b. Summaries of any training provided;

                       c. Any risk assessments regarding the support of anti-gang and

                           community policing; and

                       d. Any risk assessments regarding the provision of COMPSTAT, a

                           statistical analysis tool that tracks the type and location of crime

                           reports to more efficiently allocate law enforcement resources.

               2. Records related to the provision of support to DIPAFRONT, including, but

                   not limited to:

                       a. Descriptions of the types and quantities of equipment provided;

                       b. Summaries of any trainings provided;

                       c. The expenditure of funds provided, including, but not limited to,

                           itemized budgets.

                       d. Any risk assessments regarding support to DIPAFRONT.

       73.     By email dated June 21, 2019, Plaintiffs requested a response to the request.

       74.     By email dated July 17, 2019, DOS stated that the request was in process and

assigned it a tracking number, F-2019-06754, and stated that they would follow up soon

regarding an estimated date of completion.

       75.     By email dated July 26, 2019, DOS acknowledged that they received the request

on June 3, 2019, and noted that the request was placed on the complex processing track.

       76.     By email dated October 4, 2019, DOS estimated the completion date for the

request to be January 24, 2022, over two and a half years after the initial request.

       77.     By email dated March 6, 2020, Plaintiffs inquired with DOS on the status of the

Central Request and requested an updated estimated date of completion.



                                               - 15 -
         Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 16 of 19




        78.     By email dated March 27, 2020, DOS confirmed receipt of Plaintiffs’ inquiry and

determined that the estimated date of completion would be December 2022, over three and a half

years after the initial request.

        79.     On June 29, 2020, Plaintiffs sent another email demanding immediate production

of the records requested 399 days earlier.

        80.     On July 15, 2020, DOS updated the estimated completion date for the request to

be December 31, 2022, over three and a half years after the initial request.

        81.     As of the filing of this Complaint, it has been 563 days since the Central Request

was submitted.

        82.     As of the filing of this Complaint, Plaintiffs have received no further information

or communication from DOS concerning the Central Request.

        83.     DOS has not produced any records responsive to Plaintiffs’ Central Request, nor

has it issued a determination on the request as required by the FOIA, 5 U.S.C. § 552(a)(6).

                           Request #7: The Technical Assistance Request

        84.      On October 10, 2019, Plaintiffs sent a FOIA request to DOS requesting all

records from January 1, 2012 to the present concerning the DOS’s provision of security technical

assistance to specific foreign governments (see Exhibit G) (“the Technical Assistance Request”).

Specifically, the request sought:

                1. Records related to the provision of security technical assistance to the

                    Bahamas, including, but not limited to, any guidance on draft legislation to

                    address issues with corruption.

                2. Records related to the provision of security technical assistance to Peru,

                    including, but not limited to:



                                                - 16 -
           Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 17 of 19




                       a. Any risk assessment regarding the provision of assistance for the

                           Automated Targeting System-Global and the Biometrics Identification

                           Transnational Migration Alert Program.

                       b. Any information regarding the training funded by the United States on

                           cybercrimes and passenger risk analysis, including, but not limited to:

                              i.   Training schedules, which include the start and end dates, the

                                   course titles, and the agency providing the training;

                             ii.   The titles of all educational materials that were provided to the

                                   participants for the training; and

                            iii.   Course descriptions, which provide the information on the

                                   objectives and expected outcomes of each course.

       85.     By email dated December 31, 2019, DOS acknowledged that they received the

request on October 22, 2019, noted that the request was placed on the complex processing track,

and assigned it a tracking number, F-2020-00877.

       86.     By email dated March 6, 2020, Plaintiffs inquired with DOS on the status of the

Technical Assistance Request and requested an estimated date of completion.

       87.     By email dated March 11, 2020, DOS confirmed receipt of Plaintiffs’ inquiry and

stated that it would get back to the Plaintiffs as soon as possible with a response.

       88.     Having heard nothing by June 29, 2020, Plaintiffs sent another email demanding

immediate production of the records requested 260 days earlier.

       89.     By email dated July 15, 2020, DOS estimated the completion date for the

Technical Assistance Request to be April 19, 2023, over three and a half years after the initial

request.



                                                - 17 -
         Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 18 of 19




        90.     As of the filing of this Complaint, it has been 424 days since the Technical

Assistance Request was submitted.

        91.     As of the filing of this Complaint, Plaintiffs have received no further information

or communication from DOS concerning the Technical Assistance Request.

        92.     DOS has not produced any records responsive to Plaintiffs’ Technical Assistance

Request, nor has it issued a determination on the request as required by the FOIA, 5 U.S.C. §

552(a)(6).

              Count I: Violation of the FOIA, 5 U.S.C. § 552: Department of State

        93.     The plaintiffs restate and incorporate by reference the allegations in paragraphs 1

through 92 above as fully set forth herein.

        94.     DOS’s continued failure to process this request and produce responsive records

violates the statutory deadlines imposed by the FOIA. 5 U.S.C. § 552(a)(6).

        95.     Upon information and belief, DOS has not made reasonable efforts to search for

the requested records. 5 U.S.C. § 552(a)(3)(C).

        96.     DOS has not produced responsive records in a timely manner, has not set

reasonable production dates for the production of the records, and has not provided any basis for

withholding any records. 5 U.S.C. § 552(a)(6).

        97.     MuckRock and Privacy International have fully exhausted their administrative

remedies under 5 U.S.C. § 552(a)(6)(C)(i), as DOS has failed to make a determination regarding

their request in the time allotted.

                                         Prayer for Relief

WHEREFORE, Plaintiffs respectfully request this Court to:

    1. Declare that Defendant has failed to comply with the disclosure obligations of 5 U.S.C. §

        552(a)(3);

                                               - 18 -
        Case 1:20-cv-12170-ADB Document 1 Filed 12/07/20 Page 19 of 19




   2. Order Defendant to conduct a thorough search for all records responsive to Plaintiffs’

      Request and to immediately disclose, in their entirety, all responsive records that are not

      specifically exempt from disclosure under the FOIA;

   3. Award Plaintiffs the costs of this proceeding, including reasonable attorneys’ fees and

      costs; and

   4. Grant such other and further relief as the Court deems just and proper.



Dated: December 7, 2020                         Respectfully submitted,

                                                _/s/ Mason A. Kortz ____________

                                                Mason A. Kortz
                                                BBO# 691257
                                                Cyberlaw Clinic
                                                Harvard Law School
                                                1585 Massachusetts Avenue, Suite 5018
                                                Cambridge, MA 02138
                                                Tel: 858-922-1990
                                                Email: mkortz@law.harvard.edu

                                                Kendra K. Albert
                                                BBO# 705086
                                                Cyberlaw Clinic
                                                Harvard Law School
                                                1585 Massachusetts Avenue, Suite 5018
                                                Cambridge, MA 02138
                                                Tel: 617-998-1558
                                                Email: kalbert@law.harvard.edu




                                             - 19 -
